FORM 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Vasogen Inc. 2505 Meadowvale Boulevard Mississauga, ON L5N 5S2 Item 2Date of Material Change July 10, 2007 Item 3News Release A press release with respect to the material change described herein was issued on July 10, 2007 via Canada NewsWire and filed on SEDAR. Item 4Summary of Material Change Vasogen announced that Graham Neil has been appointed Chief Financial Officer. Item 5Full Description of Material Change Vasogen announced that Graham D. Neil, CA, has been appointed to the position of Chief Financial Officer.Mr. Neil has served with Vasogen for over seven years and has played a progressive and integral role in Vasogen’s internal control, financial management and reporting.He joined the Company as Controller in 1999 and most recently served as Director of Finance.Mr. Neil holds a Chartered Accountant designation and prior to joining Vasogen, he was with KPMG, LLP. Item 6Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Confidentiality is not requested Item 7Omitted Information Not applicable Item 8Executive Officer For further information contact Glenn Neumann, Investor Relations of Vasogen, Inc. at (905) 817-2004. The foregoing accurately discloses the material change referred to herein. DATED at Toronto, Ontario this 11h day of July, 2007. 1
